United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2313
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Karl Hugh Roberts,                        *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                            Submitted: July 28, 1999
                                Filed: August 11, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Karl Hugh Roberts appeals the guidelines sentence imposed by the district court
following Roberts's conviction of conspiracy to manufacture and distribute
methamphetamine. Roberts stipulated at trial that 9.2 kilograms of methamphetamine
were involved in the charged conspiracy and this amount was attributed to him in the
presentence report for sentencing purposes. Although Roberts now contends he should
be held responsible for only 18 ounces of the methamphetamine, he did not object to
the presentence report or challenge the report at sentencing. Having considered the
record and the parties' briefs, we are satisfied the district court correctly applied the
guidelines and the record supports the district court's decision. We thus affirm
Roberts's sentence without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-